Reynolds, J.
This is an appeal from a judgment of the Court of Claims entered on a decision holding the State liable for the injuries sustained by the infant claimant.
On the morning of June 8, 1968 the infant claimant, then 6 years old, and two companions bicycled from their homes approximately four tenths of a mile to a drainage area, which included a catch basin and a discharge basin, within the right of way of the Long Island Expressway. Gaining entrance through an opening in a chain link fence placed around the site, the claimant and her companions walked their bicycles down to the discharge basin and then climbed back to the catch basin. The 320-pound lid to the catch basin had been removed and the children climbed down into the catch basin. Claimant then ventured 32 feet along a connecting horizontal culvert at which point she fell 12 feet into a pit sustaining the injuries for which recovery is sought.
*494The trial court, emphasizing several factors including “ the infant’s tender years, the easy access through the defective fence, the obvious fact these small children could not have removed the lid to the catch basin, the previous reports of this condition to defendant’s employees and the location of this dangerous condition in a highly populated area”, found the State negligent in maintaining this area. The instant appeal has been brought from the judgment entered on this decision.
Clearly the infant claimant, despite her tender years, was, nevertheless, a trespasser, and the possessor of land is under no duty to make it safe in order to prevent injuries to trespassers (Molnar v. Slattery Contr. Co., 8 A D 2d 95). He owes to a trespasser, either adult or infant, merely the duty to refrain from inflicting intentional, wanton, or willful injuries and to refrain from affirmative acts of negligence (Carradine v. City of New York, 13 N Y 2d 291; Carbone v. Mackchil Realty Corp., 296 N. Y. 154). In Harrow v. State of New York (21 A D 2d 571, 573), a case involving a 10-year-old infant who was injured where he bicycled into a culvert in a grassy area running adjacent to a State highway, this court noted that while the State owes a degree of care “ toward children of tender years” depending ‘ ‘ on the foreseeability that children will, in fact, come in contact with the dangerous condition, if such exists, and the degree of danger involved ”, it need not “ child proof ” its entire highway system. (See also, Lyons v. State of New York, 274 App. Div. 1086, mot. for lv. to app. den. 299 N. Y. 593; Garrow v. State of New York, 268 App. Div. 534, affd. 294 N. Y. 741.)
Applying the principles noted above to the facts presented in the instant case, the catch basin, despite its lid being- off, was not an inherently dangerous condition especially in view of its inaccessibility and removal from the public way (cf. Mayer v. Temple Props., 307 N. Y. 559; Kingsland v. Erie County Agric. Soc., 298 N. Y. 409). The most that could possibly be said to have been established from the lid having been off was a mere failure to repair for which no liability lies to a trespasser (Beauchamp v. New York City Housing Auth., 12 N Y 2d 400, 405; Runkel v. City of New York, 282 App. Div. 173). Moreover, the infant claimant did not fall into the open catch basin but rather was injured only when after arriving at the opening to the catch basin she proceeded to climb down to the bottom of the basin and then, despite the fact that her companions refused to go further, crept 32 feet in the dark through a horizontal culvert before her fall, Such an accident could not pos*495sibly be foreseeable. If other than a child of such tender age as the present claimant were involved, there would be absolutely no question that the State would not be liable on these facts, and we can find no basis to assess liability against the State despite the age of the injured claimant.
The judgment should be reversed, on the law and the facts, and the claim dismissed, without costs.